UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                                 :
    In re:                                                       :   Chapter 11
                                                                 :
    ORION HEALTHCORP, INC1.                                      :   Case No. 18-71748 (AST)
                                                                 :
                                             Debtors.            :   (Jointly Administered)
                                                                 :
    HOWARD M. EHRENBERG IN HIS CAPACITY                          :
    AS LIQUIDATING TRUSTEE OF ORION                              :   Adv. Pro. No. 20-08051 (AST)
    HEALTHCORP, INC., ET AL.,                                    :
                                                                 :
                                             Plaintiff,          :
                                                                 :
    v.                                                           :
                                                                 :
    ELENA SARTISON; 2 RIVER TERRACE                              :
    APARTMENT 12J, LLC; CLODAGH BOWYER                           :
    GREENE A/K/A CLODAGH BOWYER;                                 :
    ELLIOTT GREENE,                                              :
                                                                 :
                                             Defendants.         :
                                                                 :

                 LIST OF THE TRUSTEE’S EXHIBITS FOR THE SALE MOTION

             Plaintiff, Howard M. Ehrenberg, in his capacity as Liquidating Trustee for the Orion

HealthCorp., Inc. (“Liquidating Trustee” or “Plaintiff”), hereby submits the attached list of

documents for ease of reference of all parties and use at the evidentiary hearing on June 16,

2021. Plaintiff has exchanged with counsel for Defendant, 2 River Terrace who has no


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Orion Healthcorp, Inc. (7246); Constellation Healthcare Technologies, Inc. (0135); NEMS Acquisition,
LLC (7378); Northeast Medical Solutions, LLC (2703); NEMS West Virginia, LLC (unknown); Physicians Practice
Plus Holdings, LLC (6100); Physicians Practice Plus, LLC (4122); Medical Billing Services, Inc. (2971); Rand
Medical Billing, Inc. (7887); RMI Physician Services Corporation (7239); Western Skies Practice Management, Inc.
(1904); Integrated Physician Solutions, Inc. (0543); NYNM Acquisition, LLC (unknown) Northstar FHA, LLC
(unknown); Northstar First Health, LLC (unknown); Vachette Business Services, Ltd. (4672); Phoenix Health, LLC
(0856); MDRX Medical Billing, LLC (5410); VEGA Medical Professionals, LLC (1055); Allegiance Consulting
Associates, LLC (7291); Allegiance Billing & Consulting, LLC (7141); New York Network Management, LLC
(7168). The corporate headquarters and the mailing address for the Debtors listed above is 1715 Route 35 North,
Suite 303, Middletown, NJ 07748.


DOCS_LA:338425.2 65004/003
opposition to the reference for the record, but reserves all rights to object as to relevance or

admissibility.


        Exhibit 1:           Compass/Stanton Hoch, 2 River Terrace 12J, Brochure.

        Exhibit 2:           Various advertisements for 2 River Terrace, Apt 12J.

        Exhibit 3:           Contract of Sale-Condominium Unit

        Exhibit 4:           New York County Clerk Judgment

        Exhibit 5:           Douglas Elliman Property Management Invoices



  Dated:      June 15, 2021                         PACHULSKI STANG ZIEHL & JONES LLP

                                                    By:    /s/ Jeffrey P. Nolan
                                                           Ilan D. Scharf, Esq.
                                                           Jeffrey P. Nolan, Esq. (admitted pro hac vice)
                                                           780 Third Avenue, 34th Floor
                                                           New York, New York 10017
                                                           Telephone:      (212) 561-7700
                                                           Facsimile:      (212) 561-7777

                                                           Counsel for the Plaintiff,
                                                           Howard M. Ehrenberg in his capacity as
                                                           Liquidating Trustee of Orion Healthcorp, Inc.,
                                                           et al.




DOCS_LA:338425.2 65004/003                            2
